         Case 6:20-cr-10022-JWB Document 1 Filed 02/26/20 Page 1 of 3




             UNITED STATES DISTRICT COURT
                                  District of Kansas
                                    (Wichita Docket)

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                                  20-CR-10022-01-JWB
              v.                                 CASE NO.

KYLE ELLERY,

                     Defendant.


                                  INDICTMENT

THE GRAND JURY CHARGES:

                                       Count One

                                18 U.S.C. § 2423(a)
         (Transportation with Intent to Engage in Criminal Sexual Activity)

       On or about January 11, 2020, in the District of Kansas and elsewhere, the

defendant,

                                    KYLE ELLERY,

did knowingly transport an individual who had not attained the age of eighteen years in

interstate commerce with the intent that the individual engage in sexual activity for which

a person could be charged with a criminal offense, in that, the defendant transported Minor

Victim, a person who was fourteen (14) years of age at the time, from Missouri to Kansas,
          Case 6:20-cr-10022-JWB Document 1 Filed 02/26/20 Page 2 of 3




to engage in sexual activity that would violate K.S.A. § 21-5506(a)(1) and (2) and K.S.A.

§ 21-5506(b)(1), in violation of Title 18, United States Code, § 2423(a).

                                        Count Two

                                    18 U.S.C. § 2423(b)
                  (Travel with Intent to Engage in Illicit Sexual Conduct)

       On or about January 10, 2020, in the District of Kansas and elsewhere, the

defendant,

                                     KYLE ELLERY,

did knowingly travel in interstate commerce for the purpose of engaging in any illicit

sexual conduct with another person, in that, the defendant traveled from Kansas to

Missouri, for the purpose of engaging in a sexual act as defined in 18 U.S.C. §2246 with

Minor Victim, a person who was fourteen (14) years of age at the time, in violation of Title

18, United States Code, § 2423(b).

                                 FORFEITURE NOTICE

       Upon conviction of any of the offenses in violation of 18 U.S.C. ' 2423, as set out

in Counts 1-2 of this Indictment, the defendant, KYLE ELLERY, shall forfeit to the

United States of America, pursuant to 18 U.S.C. ' 2428, any and all property used or

intended to be used to commit or facilitate the commission of such offense, including but

not limited to:

       SAMSUNG SMJ337P phone;

All pursuant to Title 18, United States Code, § 2428.

                                             2
        Case 6:20-cr-10022-JWB Document 1 Filed 02/26/20 Page 3 of 3




                                                  A TRUE BILL

February 26, 2020                                 s/Foreperson
DATE                                              FOREPERSON OF THE GRAND JURY

/s/Stephen R. McAllister
STEPHEN R. McALLISTER, Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Stephen.McAllister@usdoj.gov


                    It is requested that the trial be held in Wichita, KS




                                             3
